DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2020/0018803 A1.


Claim Objections
Claim 10 and 22 are objected to because of the following informalities:  
Claim 10 line 4, limitation “distal instrument connection” should read “the distal instrument connection”;
Claim 22 line 1, limitation “proximal handle interface” should read “the proximal handle interface”.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Limitation “a plurality of clamping mechanisms” in claim 10.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding limitation “a plurality of clamping mechanisms” in claim 10, the corresponding structural disclosure in the specification of present application is recited as: “The universal support (4) can include tracker clamping surfaces (41, 43, 44)” in [0040]; “In example 12, the subject matter of example 11 can optionally include the universal support having a plurality of clamping interfaces” in [0061]; “In example 13, the subject matter of example 12 can optionally include each clamping interface of the plurality of clamping interfaces includes opposing radiused sidewalls with a different cross-sectional diameter” in [0062]. Based on the above disclosure and Fig.3A, the clamping mechanism is interpreted as any reasonable of connector surfaces which can be clamped together.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and 10 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites “wherein threading the instrument nut onto the distal instrument connection secures an instrument to the drive shaft via compression of the compressible section through interaction of the distal conical interface and the internal conical surface of the instrument nut”, the above limitation describes a method step of using claimed apparatus, while claim 1 and 8 are apparatus claims. 
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). It was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). See MPEP 2173.05(p).
Thus, the above limitation renders claim indefinite.

Regarding limitation “navigation tracking arrays” in claim 10 line 13 – 14, it is unclear the above tracking arrays are newly introduced different tracking arrays, or the same navigation tracking array introduced in claim 10 line 6.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above navigation tracking arrays in claim 10 line 13- 14 is interpreted as any reasonable tracking array(s).

Regarding limitation “a tracking array” in claim 14 line 2, it is unclear the above tracking array is newly introduced different tracking array, or the same navigation tracking array introduced in claim 10 line 6, since claim 14 is dependent on claim 10.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above tracking array in claim 14 line 2 is interpreted as the same navigation tracking array introduced in claim 10 line 6.

Claim 15 recites the limitation "the integrated tracking array" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Regarding limitation “a navigation tracking array” in claim 17 line 2 – 3, it is unclear the above navigation tracking array is newly introduced different tracking array, or the same navigation tracking array introduced in claim 10 line 6, since claim 17 is dependent on claim 10.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above tracking array in claim 14 line 2 is interpreted as the same navigation tracking array introduced in claim 10 line 6.

Regarding limitation “a ¼ square drive quick connect” in claim 22, the corresponding disclosure in the specification of present application is recited as: “a square drive handle connection (22 a)” in [0029]; “connected to the square drive (22 a) interface on the proximal end of the drive shaft (2)’ in [0031]; “which includes a ¼″ square drive socket (236 a) proximal of a collapsing bore area” in [0035]; “results in securing an instrument seated in a drive socket, such as the ¼″ square female drive socket (236 a)” in [0036]; “In example 22, the subject matter of any one of examples 10 to 21 can optionally include the proximal handle interface being a ¼ square drive quick connect” in [0071]. Although [0035] and [0036] disclose the unite of value ¼, there are other disclosures do not provide the unit. Without define the right unit in the claim limitation, it is unclear what unit the value ¼ should be since there are different disclosures throughout the specification.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation is interpreted as any reasonable square connect.

Therefore, claim 8, 10, 14, 15, 17, 22 and all corresponding dependent claim 11 – 13, 16 and 18 – 21 are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson et al. (US 2015/0105833 A1; published on 04/16/2015) (hereinafter "Simpson").

Regarding claim 1, Simpson discloses a universal adapter ("… a surgical instrument adaptor is provided." [0004]) for coupling a navigation tracking array to an instrument ("Spinal implant system 10 includes an image guide, such as, for example, an navigation component 40, as shown in FIG. 3 …" [0029]; see Fig.1, 3), the universal adapter comprising:
a drive shaft ("… a shaft 12." [0023]; see Fig.2, 3) including a proximal handle interface ("End 14 defines a connection portion 20 configured for releasable engagement with an actuator 22, such as, for example, a powered drill, hand drill or other tool, as shown in FIG. 5." [0024]), a distal instrument connection ("End 16 includes a connection portion 24 configured for releasable engagement with a surgical tool, such as, for example, a driver 26, as shown in FIG. 4." [0025]), and an intermediate section extending proximally from a distal positioning flange ("… a circumferential flange 36 is disposed with surface 18 of shaft 12 at a position between end 14 and end 16." [0029]; see Fig.2; here the middle portion of 12 is interpreted as intermediate section) and including an enlarged diameter (see Fig.2, the diameter of middle portion is larger than the other portion) and a circular locking groove ("… such that collar 40 mates with flange 36 to lock navigation component 40 in position." [0038]; see the groove between 36 and 38 in Fig.2 and 3); and
a tracking device holder configured to secure a navigation tracking array to the drive shaft ("Navigation component 40 is configured for disposal with surface 18 of shaft 12." [0029]; "... navigation component 40 is shaped substantially like the Greek letter pi and comprises four spaced apart arms including emitters 60 for generating a signal representing the trajectory of driver 26 ..." [0031]), the tracking device holder comprising:
an elongated body including an inner bore extending along a longitudinal length of the elongated body ("… navigation component 40 includes a collar 42 having an inner surface 44 and an outer surface 45. Surface 44 defines a passageway 46." [0029]; see Fig.3) and adapted to receive the intermediate section of the drive shaft ("Surface 44 is configured for releasable engagement with flange 36. Passageway 46 is configured to receive shaft 12." [0029]); and
a locking button ("... collar 42 includes a plurality of tabs 50, as shown in FIG. 3." [0029]) engagable with the circular locking groove to retain the tracking device holder in a fixed axial position along a longitudinal axis of the drive shaft ("Cutout 54 is configured to receive flange 36." [0029]; "As flange 36 translates over portion 56, flange 36 moves into cutouts 54 allowing tabs 50 to move back to their initial position." [0030]; "As shown in FIG. 4, shaft 12 is translated through passageway 46 of navigation component 40 such that collar 40 mates with flange 36 to lock navigation component 40 in position." [0038]) while allowing for rotation of the tracking device holder about the longitudinal axis ("... surface 18 includes a bushing 38 configured to engage collar 42 of navigation component 40 to reduce vibrations resulting from the torque of the actuator." [0030]; this provide evidence that the shaft 12 is rotatable when engaged with the 40).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson, as applied in claim 1, and further in view of Lindenmann et al. (US 2018/0344304 A1; filed on 05/31/2017) (hereinafter "Lindenmann").

Regarding claim 2, Simpson teaches all claim limitations, as applied in claim 1, except wherein the locking button includes a biasing mechanism to maintain contact with the circular locking groove and enable selective disengagement.
However, in the same field of endeavor, Lindenmann teaches wherein the locking button includes a biasing mechanism to maintain contact with the circular locking groove ("The clamp 404 can be biased towards the proximal position by a clamp spring 414." [0123]) and enable selective disengagement ("In a first position, the slider 406 can interact with the clamp 404 via a slope slot 418 to hold the clamp in the distal, unclamped position. In a second position, the slider 406 can interact with the clamp 404 via the slope slot 418 to allow the clamp to move towards the proximal, clamped position under the bias of the clamp spring 414." [0124]). 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the locking mechanism as taught by Simpson with the locking mechanism as taught by Lindenmann. By adjusting slider in difference positions, it is possible to "automatically lock the instrument to the coupling in a toggle-free manner, without requiring any additional steps or additional tools" (see Lindenmann; [0129]).

Regarding claim 3, Simpson in view of Lindenmann teaches all claim limitations, as applied in claim 2, and Lindemann further teaches wherein the biasing mechanism includes a plurality of springs ("The clamp 404 can be biased towards the proximal position by a clamp spring 414." [0123]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the locking mechanism as taught by Simpson with the locking mechanism as taught by Lindenmann. By adjusting slider in difference positions, it is possible to "automatically lock the instrument to the coupling in a toggle-free manner, without requiring any additional steps or additional tools" (see Lindenmann; [0129]).

Regarding claim 4, Simpson teaches all claim limitations, as applied in claim 1, except wherein the locking button includes an offset central bore including an inner superior lock surface biased into the circular locking groove when the locking button is engaged with the circular locking groove.
However, in the same field of endeavor, Lindemann teaches wherein the locking button includes an offset central bore including an inner superior lock surface biased into the circular locking groove when the locking button is engaged with the circular locking groove ("The clamp 404 can include a slot 418 in which the slider 406 is movably disposed." [0139]; see Fig.4E; the slot 418 makes the inner bore an offset bore).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the locking mechanism as taught by Simpson with the locking mechanism as taught by Lindenmann. By adjusting slider in difference positions, it is possible to "automatically lock the instrument to the coupling in a toggle-free manner, without requiring any additional steps or additional tools" (see Lindenmann; [0129]).


Claim(s) 5 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson, as applied in claim 1, and further in view of Dinger et al. (US 2001/0037114 A1; published on 11/01/2001) (hereinafter "Dinger").

Regarding claim 5, Simpson teaches all claim limitations, as applied in claim 1, except wherein the distal instrument connection includes an instrument nut comprising an internally threaded bore to engage an externally threaded portion of the drive shaft.
However, in the same field of endeavor, Dinger teaches wherein the distal instrument connection includes an instrument nut comprising an internally threaded bore to engage an externally threaded portion of the drive shaft ("An operating member in the form of a nut 38 is disposed on the front drive shaft 12 and is threadedly engaged with the thread 35 of distal intermediate section 22 as shown in FIG. 2." [0049]; see Fig.2).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the instrument engagement portion as taught by Simpson with the threaded nut based instrument engagement mechanism as taught by Dinger. By threading the instrument nut, it is possible that the instrument "will be forcefully engaged by the legs of the collet as the collet is closed" (see Dinger; [0051]).

Regarding claim 6, Simpson in view of Dinger teaches all claim limitations, as applied in claim 5, and Dinger further teaches wherein the instrument nut includes an internal conical surface distal the internally threaded bore ("The truncated conical distal section of nut 38 has an angled interior surface in contact or engagement with a more steeply angled exterior surface of proximal intermediate portion 29 of front drive shaft 12 as shown in FIG. 2" [0050]; see Fig.2).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the instrument engagement portion as taught by Simpson with the threaded nut based instrument engagement mechanism as taught by Dinger. By threading the instrument nut, it is possible that the instrument "will be forcefully engaged by the legs of the collet as the collet is closed" (see Dinger; [0051]).

Regarding claim 7, Simpson in view of Dinger teaches all claim limitations, as applied in claim 6, and Dinger further teaches wherein the distal instrument connection includes a compressible section including a distal conical interface ("… in response to rotation of nut 38 in a first rotational direction relative to front drive shaft 12, the angled interior surface slides along the exterior surface of proximal intermediate portion 29 and forces or moves the legs of collet 20 radially inwardly in the direction of the central longitudinal axis of front drive shaft 12." [0050]) and a plurality of slot openings ("... a plurality of longitudinally extending gaps 33 are formed in the wall of distal section 20 ..." [0047]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the instrument engagement portion as taught by Simpson with the threaded nut based instrument engagement mechanism as taught by Dinger. By threading the instrument nut, it is possible that the instrument "will be forcefully engaged by the legs of the collet as the collet is closed" (see Dinger; [0051]).

Regarding claim 8, Simpson in view of Dinger teaches all claim limitations, as applied in claim 7, and Dinger further teaches wherein threading the instrument nut onto the distal instrument connection secures an instrument to the drive shaft via compression of the compressible section through interaction of the distal conical interface and the internal conical surface of the instrument nut ("… in response to rotation of nut 38 in a first rotational direction relative to front drive shaft 12, the angled interior surface slides along the exterior surface of proximal intermediate portion 29 and forces or moves the legs of collet 20 radially inwardly in the direction of the central longitudinal axis of front drive shaft 12." [0050]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the instrument engagement portion as taught by Simpson with the threaded nut based instrument engagement mechanism as taught by Dinger. By threading the instrument nut, it is possible that the instrument "will be forcefully engaged by the legs of the collet as the collet is closed" (see Dinger; [0051]).

Regarding claim 9, Simpson in view of Dinger teaches all claim limitations, as applied in claim 7, and Dinger further teaches wherein at least a portion of the plurality of slot openings extend to a distal most end of the drive shaft ("… and the gaps 33 extend the entire length of the distal section 20." [0047]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the instrument engagement portion as taught by Simpson with the threaded nut based instrument engagement mechanism as taught by Dinger. By threading the instrument nut, it is possible that the instrument "will be forcefully engaged by the legs of the collet as the collet is closed" (see Dinger; [0051]).


Claim(s) 10 – 12, 14 – 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson in view of Barnes et al. (US 2018/0028266 A1; filed on 07/28/2016) (hereinafter "Barnes").

Regarding claim 10, Simpson teaches a universal adapter apparatus ("… a surgical instrument adaptor is provided." [0004]) comprising:
a drive shaft ("… a shaft 12." [0023]; see Fig.2, 3) including a proximal handle interface ("End 14 defines a connection portion 20 configured for releasable engagement with an actuator 22, such as, for example, a powered drill, hand drill or other tool, as shown in FIG. 5." [0024]), a distal instrument connection ("End 16 includes a connection portion 24 …" [0025]), and an intermediate section extending proximally from a distal positioning flange ("… a circumferential flange 36 is disposed with surface 18 of shaft 12 at a position between end 14 and end 16." [0029]; see Fig.2; here the middle portion of 12 is interpreted as intermediate section) and including a circular locking groove ("… such that collar 40 mates with flange 36 to lock navigation component 40 in position." [0038]; see the groove between 36 and 38 in Fig.2 and 3), distal instrument connection adapted to removably and securely couple a proximal end of a plurality of instruments to the drive shaft ("... configured for releasable engagement with a surgical tool, such as, for example, a driver 26, as shown in FIG. 4." [0025]; "Connection portion 24 is configured to mate with alternate surgical tools as required for a particular surgical procedure." [0026]); and
a tracking device holder ("Navigation component 40 is configured for disposal with surface 18 of shaft 12." [0029]; "... navigation component 40 is shaped substantially like the Greek letter pi and comprises four spaced apart arms including emitters 60 for generating a signal representing the trajectory of driver 26 ..." [0031]) adapted to maintain a navigation tracking array in a fixed axial position relative to a longitudinal axis of the drive shaft ("As shown in FIG. 4, shaft 12 is translated through passageway 46 of navigation component 40 such that collar 40 mates with flange 36 to lock navigation component 40 in position." [0038]), the tracking device holder comprising:
an elongated body including an inner bore extending along a longitudinal length of the elongated body ("… navigation component 40 includes a collar 42 having an inner surface 44 and an outer surface 45. Surface 44 defines a passageway 46." [0029]; see Fig.3) and adapted to engage a portion of the intermediate section of the drive shaft ("Surface 44 is configured for releasable engagement with flange 36. Passageway 46 is configured to receive shaft 12." [0029]) and abut the distal positioning flange ("... collar 42 includes a plurality of tabs 50, as shown in FIG. 3. Each tab 50 includes an inner surface 52 that defines a cutout 54 and an outer surface 53. Each cutout 54 includes raised portions 56 that define edges of cutout 54. Cutout 54 is configured to receive flange 36." [0029]; "As flange 36 translates over portion 56, flange 36 moves into cutouts 54 allowing tabs 50 to move back to their initial position." [0030]) while remaining rotatable around the longitudinal axis of the drive shaft ("... surface 18 includes a bushing 38 configured to engage collar 42 of navigation component 40 to reduce vibrations resulting from the torque of the actuator." [0030]; this provide evidence that the shaft 12 is rotatable when engaged with the 40); and
a tracking array pedestal coupled to the elongated body via an extension rod (see Fig.3, the plat holding array 62 is connected to collar 42 via a post).
Simpson failed to explicitly teach the tracking array pedestal including a plurality of locating pins, the tracking array pedestal adapted to couple navigation tracking arrays with a plurality of clamping mechanisms to the tracking device holder.
However, in the same field of endeavor, Barnes teaches a tracking array pedestal coupled to the elongated body via an extension rod ("The connector 180 may include a ring or annular member 182 …" [0035]; "An array member 190 may be connected to the connector 180 with various fixation portions." [0036]; see Fig.3, the plate with arms 190 is interpreted as the pedestal, the post portion of 180 is interpreted as the rod, and the annular member 182 is interpreted as the elongated body) and including a plurality of locating pins ("Additional anti-rotation or fixation pins 198 and 200 may be provided to interconnect the array 190 with the connector 180." [0036]), the tracking array pedestal adapted to couple navigation tracking arrays with a plurality of clamping mechanisms to the tracking device holder ("An array member 190 may be connected to the connector 180 with various fixation portions." [0036]; the pins 198, 200 and the surface of plate on 180 is interpreted as the clamping mechanism, see detail in 112f interpretation).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking array coupling as taught by Simpson with the connector as taught by Barnes. By using anti-rotation or fixation pins, the connector "allows the array 190 to be fixably connected to the motor housing 100 both axially and rotationally" (see Barnes; [0036]).

Regarding claim 11, Simpson in view of Barnes teaches all claim limitations, as applied in claim 10, and Barnes further teaches wherein the tracking device holder includes a universal support coupled to the tracking array pedestal via the plurality of locating pins ("Additional anti-rotation or fixation pins 198 and 200 may be provided to interconnect the array 190 with the connector 180." [0036]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking array coupling as taught by Simpson with the connector as taught by Barnes. By using anti-rotation or fixation pins, the connector "allows the array 190 to be fixably connected to the motor housing 100 both axially and rotationally" (see Barnes; [0036]).

Regarding claim 12, Simpson in view of Barnes teaches all claim limitations, as applied in claim 11, and Barnes further teaches wherein the universal support includes a plurality of clamping interfaces ("An array member 190 may be connected to the connector 180 with various fixation portions." [0036]; the surface of plate on 180 is interpreted as the clamping interface).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking array coupling as taught by Simpson with the connector as taught by Barnes. By using anti-rotation or fixation pins, the connector "allows the array 190 to be fixably connected to the motor housing 100 both axially and rotationally" (see Barnes; [0036]).

Regarding claim 14, Simpson in view of Barnes teaches all claim limitations, as applied in claim 10, and Barnes further teaches wherein the tracking array pedestal receives a tracking array directly on the plurality of locating pins ("Additional anti-rotation or fixation pins 198 and 200 may be provided to interconnect the array 190 with the connector 180." [0036]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking array coupling as taught by Simpson with the connector as taught by Barnes. By using anti-rotation or fixation pins, the connector "allows the array 190 to be fixably connected to the motor housing 100 both axially and rotationally" (see Barnes; [0036]).

Regarding claim 15, Simpson in view of Barnes teaches all claim limitations, as applied in claim 14, and Simpson further teaches wherein the integrated tracking array includes a plurality of tracking markers arranged in a fixed spatial relationship ("… navigation component 40 is shaped substantially like the Greek letter pi and comprises four spaced apart arms including emitters 60 …" [0031]; see Fig.3, the whole makes the markers in fixed spatial relationship).

Regarding claim 16, Simpson in view of Barnes teaches all claim limitations, as applied in claim 14, and Barnes further teaches wherein the tracking array is secured to the tracking array pedestal via a fastener ("The markers 30 may be connected with the array 190 via one or more pins 210. The pins 210 may be fixed into the array 90 in one or more bores 212. The bores may receive the pins 210 via a taper fit, an interference fit, a threaded connection, an adhesive, or other appropriate fixation." [0038]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking array coupling as taught by Simpson with the connector as taught by Barnes. By using anti-rotation or fixation pins, the connector "allows the array 190 to be fixably connected to the motor housing 100 both axially and rotationally" (see Barnes; [0036]).

Regarding claim 22, Simpson in view of Barnes teaches all claim limitations, as applied in claim 10, and Simpson further teaches wherein proximal handle interface is a ¼ square drive quick connect (see 112b rejection; "… connection portion 20 has a square cross sectional configuration and is configured to engage a correspondingly shaped portion of a mating portion 23 of actuator 22." [0024]; see also pertinent art MAXTORQUE which lists an 1/4 inch square connector as commercial available product in 2016).


Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson in view of Barnes, as applied in claim 12, and further in view of Williams (US 6,190,395 B1; published on 02/20/2001).

Regarding claim 13, Simpson in view of Barnes teaches all claim limitations, as applied in claim 12, except wherein each clamping interface of the plurality of clamping interfaces includes opposing radiused sidewalls with a different cross-sectional diameter.
However, in the same field of endeavor, Williams teaches wherein each clamping interface of the plurality of clamping interfaces includes opposing radiused sidewalls with a different cross-sectional diameter ("… inserts plug portion 96 into socket 92, and rotates mounting column 42 relative to plug portion 96 of head connector 56 …" Col.7, Ln.16 - 31; Both 42 and 96 are interpreted as the clamping interfaces which have different diameter as shown in Fig.2).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking array coupling as taught by Simpson with the mounting mechanism as taught by Williams. Thus, "the quick disconnect mounting arrangement allows an operator to remove an instrument 32 attached to tracking head 34 and replace it with another in a convenient and rapid fashion" (See Williams; Col.7, Ln.16 - 31).


Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson in view of Barnes, as applied in claim 10, and further in view of Sigg et al. (US 2009/0042416 A1; published on 02/12/2009) (hereinafter "Sigg").

Regarding claim 17, Simpson in view of Barnes teaches all claim limitations, as applied in claim 10, except wherein each locating pin of the plurality of locating pins is a unique shape to ensure a unique mounting position for a navigation tracking array in reference to the elongated body.
However, in the same field of endeavor, Sigg teaches wherein each locating pin of the plurality of locating pins is a unique shape to ensure a unique mounting position for a navigation tracking array in reference to the elongated body ("The printed circuit (13) also has drill holes (14) of different sizes, designed for positioning the electric actuator in relation to the metal contacts (9) and thus for facilitating the connection." [0058]; "The actuator (16) also has mechanical positioning pins (18) designed to guarantee the positioning and attachment of the actuator (16) on the printed circuit (13) by complementarity with the drill holes (14) made." [0063]; see Fig.11; considering the location pins 198 and 200 in are used to connected tracking array to elongated body, the different sized complementary pin and holes are designed to make the connection in fixed position manner).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the location pins as taught by Barnes with the complimentary pair of sized pin and hole as taught by Sigg. Doing so would make it possible "to guarantee the positioning and attachment of the actuator" (see Sigg; [0063]).


Claim(s) 18 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson in view of Barnes, as applied in claim 10, and further in view of Dinger.

Regarding claim 18, Simpson in view of Barnes teaches all claim limitations, as applied in claim 10, except wherein the distal instrument connection includes an instrument bore adapted to receive the proximal end of the plurality of instruments.
However, in the same field of endeavor, Dinger teaches wherein the distal instrument connection includes an instrument bore ("The passage 46 extends longitudinally in the front drive shaft 12 from an open distal end of distal portion 31, which defines the distal end of the adapter …" [0052]) adapted to receive the proximal end of the plurality of instruments ("... facilitates proper alignment or positioning of the proximal end of a blade or cutting member within the passage 46 for securement of the blade or cutting member to the adapter 10 ..." [0053]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the instrument engagement portion as taught by Simpson with the threaded nut based instrument engagement mechanism as taught by Dinger. By threading the instrument nut, it is possible that the instrument "will be forcefully engaged by the legs of the collet as the collet is closed" (see Dinger; [0051]).

Regarding claim 19, Simpson in view of Barnes and Dinger teaches all claim limitations, as applied in claim 18, and Dinger further teaches wherein the instrument bore includes a plurality of slot openings distributed around the circumference, wherein each slot opening of the plurality of slot openings defines a longitudinal opening through a cylindrical structure forming the instrument bore ("... a plurality of longitudinally extending gaps 33 are formed in the wall of distal section 20, and the gaps 33 extend the entire length of the distal section 20." [0047]; see Fig.2). 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the instrument engagement portion as taught by Simpson with the threaded nut based instrument engagement mechanism as taught by Dinger. By threading the instrument nut, it is possible that the instrument "will be forcefully engaged by the legs of the collet as the collet is closed" (see Dinger; [0051]).

Regarding claim 20, Simpson in view of Barnes and Dinger teaches all claim limitations, as applied in claim 19, and Dinger further teaches wherein at least a portion of the plurality of slot openings create breaks in a distal most rim of the cylindrical structure forming the instrument bore ("... a plurality of longitudinally extending gaps 33 are formed in the wall of distal section 20, and the gaps 33 extend the entire length of the distal section 20." [0047]; see Fig.2).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the instrument engagement portion as taught by Simpson with the threaded nut based instrument engagement mechanism as taught by Dinger. By threading the instrument nut, it is possible that the instrument "will be forcefully engaged by the legs of the collet as the collet is closed" (see Dinger; [0051]).

Regarding claim 21, Simpson in view of Barnes and Dinger teaches all claim limitations, as applied in claim 19, and Dinger further teaches wherein the distal instrument connection includes an instrument nut threadably engagable with the drive shaft to secure the proximal end of the plurality of instruments ("An operating member in the form of a nut 38 is disposed on the front drive shaft 12 and is threadedly engaged with the thread 35 of distal intermediate section 22 as shown in FIG. 2." [0049]; see Fig.2).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the instrument engagement portion as taught by Simpson with the threaded nut based instrument engagement mechanism as taught by Dinger. By threading the instrument nut, it is possible that the instrument "will be forcefully engaged by the legs of the collet as the collet is closed" (see Dinger; [0051]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Product datasheet MAXTORQUE (published in 2016) list ¼ inch square connector as a commercially available surgical instrument product in year 2016.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793